Citation Nr: 0120163	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  94-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had completed more than 27 years of active 
military service when he retired in June 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in July 1994, a transcript of which 
has been associated with the claims file.

The case was most recently before the Board in February 2000, 
at which time, after adjudicating multiple issues then 
pending on appeal, the Board remanded the claim of 
entitlement to service connection for arthritis of the left 
shoulder to the RO for further development and adjudicative 
action.

The RO affirmed the denial of entitlement to service 
connection for arthritis of the left shoulder in March 2000.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative 
arthritis of the lumbar spine and degenerative arthritis of 
the cervical spine.

2.  The veteran requires aids in ambulating such as a cane 
and walker as a result of the neurogenic claudication that is 
related to the service-connected disabilities.





3.  There is competent medical evidence establishing that 
arthritis of the left shoulder is likely related to the 
veteran's use of ambulating aids and as such it is a 
consequence of treatment for service-connected disability.


CONCLUSION OF LAW

Degenerative arthritis of the left shoulder is proximately 
due to or the result of service-connected disability of the 
cervical spine and the lumbar spine.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Specific to the left upper extremity, the service medical 
records show the veteran had left arm pain in April 1959 with 
a full range of motion.  The initial impression was myositis 
versus neuritis.  He was seen again early in 1963 with the 
complaint of severe left shoulder pain after a fall.  An 
examiner indicated there was a negative X-ray.  He gave a 
history of shoulder pain on medical examinations in March and 
November 1969.  The examiner did not elaborate on this 
history and the clinical examination on both occasions was 
reported as showing normal upper extremities. 

The veteran did not mention the left shoulder in his initial 
VA benefit application in 1981.  The RO in 1981 granted 
service connection for arthritis of the cervical and lumbar 
spine and rated it 10 percent under Diagnostic Code 5003. 

The reports of military hospitalizations beginning in 1981 
are unremarkable regarding the left shoulder until 1989 when 
the veteran was felt to have a calcific tendinitis of the 
left shoulder.  

The report also noted he had a history of degenerative joint 
disease with lumbar spinal stenosis and recent difficulty 
ambulating.  His gait was unsteady and hyporeflexic.  He had 
surgery for the cervical spine and the addendum report noted 
he improved the use of his lower extremities for walking, 
sitting or standing.

Records during 1985 include a hospital report noting the 
veteran had lower extremity weakness of undetermined etiology 
although spinal stenosis was suspected but not confirmed.  
Another clinic record entry at the time noted he walked with 
a cane.  A notation of left shoulder pain was made in mid 
1985.  In correspondence to the RO in August 1990 he said 
that his degenerative arthritis had required surgery and 
interfered with prolonged walking or standing.  He said it 
warranted a rating increase since he was in constant pain and 
discomfort.  

A VA examiner in 1990 reported the veteran's complaint of 
being unable to walk rapidly or stand for long periods of 
time.  The examiner said he that he appeared to have weakness 
in his lower extremities, being unable to coordinate 
movement.  

The RO then received extensive outpatient clinical records of 
medical treatment he received through the military service.  
In 1980 his history of left shoulder pain recently, and of 
the same earlier during military service was assessed as a 
muscle inflammation.  Left shoulder bursitis was noted on 
another occasion in 1980.  An evaluation in 1989 for left 
shoulder impingement syndrome and arthrogram that revealed 
calcific tendinitis.  Early in 1990 he was seen and noted to 
have had bursitis of the left shoulder for many years.  The 
assessment was chronic left shoulder pain.  He had 
debridement arthroscopy in 1990.

The military records show that early in 1981 it was reported 
that the veteran walked over two miles without difficulty.  
In April 1985 he was evaluated for an unsteady gait although 
he reportedly could ambulate without a cane.  In June 1985 a 
neurology examiner felt that his symptoms were most 
consistent with neurogenic claudication secondary to lumbar 
spinal stenosis.  In mid 1985 he had surgery for lumbar 
stenosis manifested by bilateral lower extremity pain.  

Later in 1985 he reportedly was ambulating without 
assistance.  Early in 1989 he complained of progressive lower 
extremity weakness to a neurology examiner who noted the 
previous history of neurogenic claudication with spinal 
stenosis.  At the cardiology clinic early in 1989 it was 
noted he had mildly spastic gait and trouble with tandem gait 
and heel-toe walking that was felt to be more probably 
myopathic than neuropathic.  A neurology clinic record in mid 
1989 noted he had difficulty moving his legs and weakness.  

It was felt that his symptoms appeared secondary to severe 
cervical and lumbar spinal stenosis.  In August 1989 it was 
reported that he could ambulate around the house without 
assistance.  In 1990 a physical therapy report described his 
gait as "safe" but noted balance problems at times.  In 
1991 an orthopedic examiner noted spine pain complaints and 
an unsteady gait for which the assessment was early 
myelopathy probably secondary to cervical spondylitic 
changes. 

Early in 1992 after a multilevel cervical corpectomy it was 
reported that the veteran ambulated with a walker.  The 
hospital report noted that his gait had deteriorated over 
several months to the point that he was unable to walk 
without a walker.  The hospital summary noted he complained 
of giving way of the lower extremities with any ambulating or 
standing.  Occupational therapy at the time noted he used a 
walker and that he needed lower extremity strengthening to 
graduate to a "4 point/platform" cane.  Reportedly he had 
an unsteady gait at least since 1985.  

The above mentioned records were on file in September 1992 
when the RO received the veteran's initial claim for service 
connection of arthritis of the left shoulder.  During this 
period the RO had initially assigned separate ratings for the 
arthritis of the cervical spine and the lumbar spine in 1990.  
The RO continued the rating scheme under Diagnostic Code 5003 
for the lumbar spine and adding Diagnostic Code 5290 for the 
cervical spine rating which it increased from 10 to 20 
percent in 1992.  




A VA examiner late in 1992 noted the veteran had two previous 
surgical procedures on the cervical spine and one on the 
lumbar spine.  Regarding the left shoulder there was no 
diagnosis of arthritis based on clinical examination or X-
ray.  The examiner did not mention the veteran's need for 
ambulating aids.  The diagnoses included bilateral shoulder 
discomfort.  The RO early in 1993 increased the rating for 
arthritis of the lumbar spine to 10 percent.  The rating 
decision also denied service connection for arthritis of the 
left shoulder on the basis that it was not shown on VA 
examination.

At an RO hearing in 1994 the veteran said he could not climb 
stairs and had no leg strength.  He said he would fall after 
standing for a few minutes (Transcript (T) 18).  His spouse 
said that his walking and movements had changed (T 16).  

The military medical records received after the hearing 
included a 1987 hospital report that noted the etiology for 
lower extremity weakness was not clear.  Admission in 1990 
noted the veteran was in a physical therapy program and that 
his degenerative arthritis was stable.  Readmission in 1993 
noted he had developed pain after walking down a flight of 
stairs.  A hospital summary for an admission in 1994 and the 
previous admission do not mention whether the veteran used 
ambulatory assistance devices.

Additional military medical records were obtained pursuant to 
the Board remand in August 1996.  These included a January 
1996 report that noted three surgical procedures for cervical 
and lumbar stenosis and the assessment of cervical and lumbar 
stenosis with left arm and suspected lower extremity 
involvement.  During hospitalization in March 1996 his 
complaints included lower extremity weakness.  It was noted 
that he had difficulty walking secondary to pain and weakness 
and could not walk on his toes.  The discharge diagnoses 
included degenerative joint disease.  

Late in 1996 at the physical medicine clinic his complaints 
included lower extremity burning pain and difficulty handling 
stairs.  He was also seen in neurosurgery for recurrent gait 
difficulty and his gait was described as slow, clumsy and 
stiff legged with help of a cane.  It was noted he had a 
history of osteo and rheumatoid arthritis and cervical and 
lumbar spondylosis.  The records show radiology evaluation of 
the cervical and lumbar spine.  

The veteran was hospitalized at a military facility early in 
1997 for complaints that included gait disturbance.  His gait 
was described as slow, clumsy and scissoring and helped with 
a cane.  It was reported that his clinical findings were 
indicative of a cervical myelopathy of profound severity.  
The surgical report noted he had done well after previous 
surgeries but recently developed progressive difficulty with 
his gait and other symptoms.  He was referred for inpatient 
rehabilitation after cervical laminectomy because of concern 
about his gait and balance.  

An April 1997 neurosurgery clinic report noted that he still 
had a spastic gait, and that given neurogenic claudication, 
an evaluation of treatment for lumbar stenosis may be 
required.  A medical history completed in September 1997 
noted that he complained of an increase in stiffness and pain 
with ambulating.  He said that pain occurred with very short 
distances and that for further ambulating he used a cane, 
walker and occasionally a wheel chair if distances were 
greater.  It was noted that he had a negative vascular 
surgery work-up. 

The military hospitalization in late 1997 was for the chief 
complaint of lumbar stenosis with neurogenic claudication.  
It was noted that after the most recent cervical laminectomy 
his rehabilitation potential was limited by severe pain in 
the legs for which a work-up found no evidence of vascular 
etiology.  He was found to have a focal stenosis in the 
lumbar spine primarily due to ligamentum hypertrophy and 
degenerative joint disease.  He underwent a decompressive 
lumbar laminectomy.  The principle diagnosis was lumbar 
stenosis with neurogenic claudication.  The hospital record 
noted, as previously reported, that he used a cane, walker or 
occasionally a wheelchair.  



Military occupational therapy outpatient records show in May 
1997 that the veteran reportedly used a walker at times for 
ambulating and not during other times secondary to fatigue.  
He was seen principally for upper extremity strengthening and 
noted to use a walker to ambulate to equipment.  Neurosurgery 
clinic records in July 1997 noted he was unable to walk 
without pain and there was a diagnosis of neurogenic 
claudication.  The next month he was reportedly ambulating 
with extreme difficulty due to symptomatic spinal stenosis.  
Cardiology clinic records early in 1998 note he walked with a 
cane and other reports in mid 1998 show cane use for 
stability.  

A VA neurology examiner early in 1998 noted the pertinent 
medical history recorded principally in the military medical 
records, and that currently the veteran complained of 
weakness of the legs and use of a cane for walking.  The 
examiner said that the veteran used a cane and had a slightly 
stiff-legged, slow gait.  The examiner noted that his main 
complaint difficulty was leg strength and walking, and that 
he had some mild findings of myelopathy with abnormal gait.  

The VA orthopedic examiner in 1998 mentioned pertinent 
medical history that was reviewed and noted the veteran's 
shoulder and lower extremity complaints.  The examiner noted 
the veteran had a shuffling-type gait pattern consistent with 
myelopathy.  There was extremely restricted shoulder motion 
and positive impingement sign, and evidence of rotator cuff 
dysfunction.  The examiner noted that he had a diffuse 
weakness pattern consistent with myelopathy.  

The examiner reported that the shoulders showed calcific 
tendinitis and moderate degenerative change in the 
acromioclavicular and glenohumeral joints.  The diagnoses 
included neurologic dysfunction including long standing 
myelopathies secondary to cervical and lumbar spinal 
stenosis, degenerative and inflammatory cervical arthritis 
and degenerative arthritis of the glenohumeral and 
acromioclavicular joints. 

The examiner said that the veteran's cervical and lumbar 
spine were currently reasonably stable and that it was 
difficult to completely separate the effects of myelopathy 
from the cervical and lumbar spine procedures from weakness 
characterizing rheumatoid arthritis and its sequelae.  It was 
the examiner's impression that the veteran's current problems 
are related to the service-connected disability.  

The veteran wrote early in 1999 that he could not walk 
because of his arthritis.  The RO then proceeded to increase 
the rating for the cervical spine to 40 percent and did the 
same for the lumbar spine.  The RO added Diagnostic Code 5293 
to the rating for the lumbar spine degenerative arthritis.  
The rating action denied service connection for 
acromioclavicular joint arthritis of the left shoulder as not 
well grounded.  The RO in July 1999 granted entitlement to 
individual unemployability from February 1999.

Pursuant to the Board remand in February 2000, the RO 
obtained additional military medical treatment records that 
noted stable arthritis of the spine and rheumatoid arthritis 
in 1999 and 2000.  A medical examiner in August 2000 stated 
that extensive records were reviewed in addition to the 
interview and examination of the veteran regarding the left 
shoulder.  The examiner found that the veteran had 
degenerative osteoarthritis of the left shoulder.  The 
examiner opined that it was less likely than not that the 
current degenerative changes were related to symptoms 
recorded during service.  

The examiner said that he had progressive degenerative 
changes which are normal and could be found in the majority 
of 80-year-old patients.  In addition, use of a walker and 
his arms to assist in ambulating also caused further 
degenerative changes through the axial load.  The examiner 
said that this lead to the type of degenerative changes that 
were currently seen.  The examiner concluded by stating there 
was a clear correlation to the patient's age and the use of 
assisted walking devices such as a walker to the left 
shoulder arthritis rather than the history of symptoms 
recorded during service.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2001). 

Where a veteran served continuously for 90 days or more 
during a period of peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of at least 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (2000).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 




This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

In order to establish entitlement to service connection, in 
general, there must be (1) competent evidence of a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); as applicable to claims of 
secondary service connection, see Reiber v. Brown, 7 Vet. 
App. 513 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board will discuss the potential application of the 
recently enacted VCAA of 2000.  The appellant and his 
representative have not indicated at any stage in this appeal 
that pertinent evidence was identified but not obtained.  

It is appropriate to mention that the appellant and his 
representative were notified by the RO of the evidence needed 
to substantiate the claim by virtue of the rating decisions, 
statement of the case, and other correspondence pertinent to 
the current claim.

The appellant and his representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant was also afforded the 
opportunity to provide oral testimony at the RO.  The Board 
must point out that the record has been supplemented with 
extensive medical reports obtained in response to inquiries 
for additional evidence pursuant to the Board remands.  

Further, the appellant has been afforded medical examinations 
in connection with the claim, most recently in November 2000.  
Thus, the Board finds that all relevant evidence necessary 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  The Board believes that VA has 
fulfilled its obligation to inform the appellant of the 
evidence needed to substantiate the claim.  In fact the RO 
mentioned the VCAA in the most recent supplemental statement 
of the case.  

In view of the foregoing, the Board finds that he will not be 
prejudiced by its actions, and that a remand would only serve 
to needlessly delay resolution of the claim.  Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board concludes that the RO has made reasonable efforts 
to obtain evidence necessary to substantiate the appellant's 
claim, including any relevant records he adequately 
identified and authorized the RO to obtain.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Further, the Board is satisfied that no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by Stegall v. West, 11 Vet. App. 
268 (1998).   

In the case at hand, the Board finds that the appellant is 
not prejudiced by its consideration of his claim pursuant to 
this new law as the RO considered its application before 
returning the case to the Board early in 2001.  VA has 
already met all obligations to the appellant under this new 
law.  The appellant and his representative have been afforded 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and have done so.  The appellant has 
been afforded ample assistance in the development of the 
claim and he has assisted in supplementing the record with 
relevant evidence on each occasion that he was asked to do 
so.  


Arthritis of the Left Shoulder

The Board observes the initial rating scheme for the service-
connected arthritis under Diagnostic Code 5003 has been 
continued through the most recent formal rating action in 
2000.  The choice of rating codes for arthritis is of more 
than incidental significance because of the potential for 
service connection of additional joints affected by 
arthritis.  The Board intended to convey this point to the RO 
in the 1996 remand.  The Board explained that the veteran was 
service connected for arthritis, a chronic disease, and that 
the claim for the same disease in other joints, i.e., the 
left shoulder was well grounded.  To assist the veteran the 
Board asked for a medical examiner to confirm the claimed 
left shoulder arthritis, which did occur.  However, the RO 
early in 1999 inexplicably proceeded to find the claim not 
well grounded and then explained the decision in the 
supplemental statement of the case on the basis of direct and 
presumptive service connection.

When the Board remanded this matter again early in 2000, it 
pointed out expressly that service connection for arthritis 
of the spine was not based on trauma and once again 
implicitly directed the RO's attention to 38 C.F.R. 
§ 3.303(b).  The Board also indicated once again that the 
claim was well grounded.  

Although the Board did not expressly ask for a medical 
opinion regarding secondary service connection, the examiner 
did opine on that issue.  The most recent supplemental 
statement of the case merely recited the previously stated 
reasoning to deny service connection.

For reasons discussed below the Board does not feel it is 
necessary to rely on the regulatory provisions regarding 
remote manifestations of a service-connected chronic disease 
to support a favorable determination.  The Board will point 
out, however, that the RO could modify the existing service-
connected rating from degenerative to traumatic arthritis if 
warranted.  See VAOPGCPREC 13-92.  However, the RO should be 
cautioned that there must be independent medical evidence to 
support the diagnosis of traumatic arthritis before it could 
be substituted for degenerative arthritis in the rating 
scheme.  See for example Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
The characterization of the service-connected arthritis of 
the spine could be potentially significant for any future 
claim for arthritis of other joints, but for reasons that 
will become apparent from the discussion below, it presents 
no immediate concern regarding the arthritis of the left 
shoulder.

The Board in February 2000 determined that the veteran met 
the initial burden to submit a plausible claim.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  The evidence now includes medical 
opinion supporting the conclusion that medical treatment for 
chronic arthritis of the spine is a factor in the development 
of arthritis of the left shoulder which further supports the 
Board's earlier determination.  See for example Molloy v. 
Brown, 9 Vet. App. 513 (1996). 

The Board in remanding the case sought to ensure the veteran 
was afforded due process in view of the information on file.  
The RO obtained the medical opinion the Board asked for in 
remanding the case early in 2000.  The claim for service 
connection was not being argued on a secondary basis.  
However, the veteran is not required to argue all bases of 
entitlement.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  

In obtaining this opinion, the Board in effect recognized the 
medical complexity of the case.  The Board must observe that 
the opinion VA obtained in 2000 and the earlier VA opinion in 
1998 are comprehensive and took into account the veteran's 
complaints and pertinent history.  It appears the examiners 
in each instance responded to specific questions set forth in 
the Board request. 

The Board has observed that with respect to the claim of 
entitlement to service connection for arthritis of the left 
shoulder, the veteran has established a plausible claim on 
alternative bases to direct service connection.  The Board 
found this claim plausible on the theory of direct causation 
in 1996 and 2000 when it noted that service connection was 
established for degenerative arthritis not traumatic 
arthritis of the spine which raised the application of 
38 C.F.R. § 3.303(b) with respect to arthritis in other 
joints, specifically the left shoulder.  The opinion in 2000 
against direct service connection based on manifestations in 
service was plausibly based.

However, there is evidence of current arthritis of the left 
shoulder and competent evidence of a nexus to service-
connected disability of the spine.  The VA examinations 
directed to the left shoulder provide evidence of a current 
disability and the examiner in November 2000 has provided the 
nexus for secondary service connection.  The VA opinion in 
1998 was vague on the possible direct nexus based on multiple 
joint manifestation of a chronic arthritis and the specialist 
in 2000 did not render an opinion on all aspects of the 
question although asked to do so.  

The truthfulness of the veteran's recollections of left 
shoulder complaints in service and thereafter cannot 
reasonably be questioned.  However, the Board notes the 
examiner recently provided a well reasoned opinion against a 
direct link to service for the left shoulder arthritis.  
Thus, the competent medical evidence of record does discount 
a relationship to the left shoulder complaints in service.  

The recent medical opinion serves to plausibly link the 
veteran's left shoulder arthritis to his service-connected 
spine disability, however characterized.  It is important to 
note there is no competent evidence to rule out a causal 
relationship.  

In the Board's opinion there does appear to be an approximate 
balance of the evidence to require application of the benefit 
of the doubt rule.  See, for example, 38 U.S.C.A. § 5107(b), 
38 C.F.R. §§ 3.303(a).  In other words, the Board finds there 
is at least an approximate balance of the evidence to find in 
favor of the veteran on the question of secondary service 
connection.  

The Board has reviewed the record to determine the nature and 
extent of the veteran's need for ambulating assistance in 
view of the recent opinion linking arthritis of the left 
shoulder in part to the veteran's use of a walker and other 
assistive devices.  The record shows that the veteran has had 
several surgical procedures on his cervical and lumbar spine 
and that his claudication, which has led to gait disturbance, 
is neurogenic in origin rather than vascular.  The records 
show he apparently obtained some relief following surgery 
initially, but that more recently the neurogenic claudication 
linked to the stenosis has severely limited his ambulating.  

A VA examiner in 1998 concluded that his various problems 
from myelopathy were related to the service connected 
disability, and in so doing did recognize a nonservice-
connected rheumatoid arthritis.  The extensive record of 
military medical treatment shows he has used a cane, a walker 
and occasionally a wheel chair.  As significant in these 
records is that the diagnosis of the claudication is linked 
to the service connected disability of the spine.

The medical specialist recently opined that there was a 
"clear correlation" between the veteran's age and use of 
assistive walking devices to the left shoulder arthritis 
although the examiner did not assign a precise contribution 
of each.  The Board believes that it is enough that the 
veteran's left shoulder arthritis is in part linked to a 
disability that has been service-connected.  The examiner 
pointed out the use of assistive devices through axial load 
was a factor and it is well established that the need for the 
assistive devices is the result of manifestations of the 
service-connected arthritis.  


Thus the left shoulder arthritis may not reasonably be ruled 
out being related causally to the service-connected arthritis 
disability.  Given the evidence it is unlikely that the 
record could be supplemented to place the preponderance of 
the evidence against the claim in view of the evidence that 
the expert reviewed in 2000.  See for example Franzen v. 
Brown, 9 Vet. App. 235, 238 (1996) and Porter v. Brown, 5 
Vet. App. 233, 237 (1993).

In summary, the Board finds that the medical evidence does 
not preponderate against the claim for service connection 
when it is viewed liberally in the context of secondary 
service connection as it does offer a basis supporting that 
the current left shoulder arthritis is as likely as not 
linked to a service-connected disability.  

The examiner, in essence, found such a relationship more than 
merely conceivable, which the Board finds at least as likely 
attributes the arthritis to the ambulating aids.    It is 
also significant that the specialist seemed to indicate that 
the axial load from the assistive devices lead to the type of 
changes seen which would tend to place more weight on the 
assistive device contribution to the current findings as 
opposed to age.  

In reading over the 2000 opinion, it appears that the 
favorable reading could also support a possible connection on 
the basis of aggravation rather than causation.  Competent 
evidence does not dispute the rationale supporting the 
conclusions reached in 2000 in favor of secondary service 
connection based on causation.  

As with other opinion previously of record it was made by a 
physician who undoubtedly had knowledge in the relevant 
medical specialty and included review of records.  The 
medical opinion offered a well reasoned analysis in favor of 
secondary service connection and showed keen insight in 
recognizing and pointing out the connection between the 
development of arthritis in the left shoulder and the 
veteran's use of assistive devices in ambulating.  

There is no contemporaneous competent opinion to the contrary 
so as to call reasonably into question the 1997 opinion.  As 
with any piece of evidence, the credibility and weight to be 
attached to the VA expert opinion and others of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The physician appeared to have 
carefully reviewed the facts specific to the veteran's case 
and highlighted the evidence found to support a finding in 
favor of a relationship between the treatment administered 
and the formation of left shoulder arthritis.  

The specialist did not opine that the link was unlikely as 
was the case regarding a link to military service 
manifestations on a direct basis.  Therefore, the Board finds 
that the opinion is entitled to significant probative weight 
because of its fact specific analysis and its rationale, 
which was well reasoned.  The Board finds that the competent 
evidence does not preponderate against the claim, and the 
claim should be granted.  Struck v. Brown, 9 Vet. App. 145, 
155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
opinion was based on a fair consideration of the material 
evidence, and reflects significant knowledge and skill in 
analysis of the pertinent data, as the ultimate opinion that 
tends to favor secondary service connection.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for arthritis of the left 
shoulder as secondary to service-connected disability is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

